Dismissed and
Memorandum Opinion filed June 16, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00651-CV
____________
 
DEMETRIA JOHNSON-WEEKS, Appellant
 
V.
 
ROY LEE WEEKS, Appellee
 

On Appeal from the 387th District Court
 Fort Bend County, Texas
Trial Court Cause No. 08-DCV-165391
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed April 14, 2010.  The
clerk’s record was filed August 16, 2010.  The reporter’s record was filed
February 3, 2011.  No brief was filed.
            On April 28, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before May 31, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges, and Justices Seymore and Boyce.